Name: 2002/606/EC: Commission Decision of 16 July 2002 granting certain parties an exemption from the extension to certain essential bicycle parts, by Council Regulation (EC) No 71/97, of the anti-dumping duty on bicycles originating in the People's Republic of China, imposed by Council Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000 and revoking the exemption from the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 (notified under document number C(2002) 2638)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  land transport;  Asia and Oceania;  trade;  trade policy;  mechanical engineering;  tariff policy
 Date Published: 2002-07-24

 Avis juridique important|32002D06062002/606/EC: Commission Decision of 16 July 2002 granting certain parties an exemption from the extension to certain essential bicycle parts, by Council Regulation (EC) No 71/97, of the anti-dumping duty on bicycles originating in the People's Republic of China, imposed by Council Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000 and revoking the exemption from the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97 (notified under document number C(2002) 2638) Official Journal L 195 , 24/07/2002 P. 0081 - 0085Commission Decisionof 16 July 2002granting certain parties an exemption from the extension to certain essential bicycle parts, by Council Regulation (EC) No 71/97, of the anti-dumping duty on bicycles originating in the People's Republic of China, imposed by Council Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000 and revoking the exemption from the payment of the anti-dumping duty extended to certain bicycle parts originating in the People's Republic of China granted to certain parties pursuant to Commission Regulation (EC) No 88/97(notified under document number C(2002) 2638)(2002/606/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2),Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China(3),Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 and maintained by Council Regulation (EC) No 1524/2000(4), and in particular Article 7 thereof,After consulting the Advisory Committee,Whereas:(1) After the entry into force of Regulation (EC) No 88/97 a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation for exemption of the anti-dumping duty as extended to imports of certain bicycle parts from the People's Republic of China by Regulation (EC) No 71/97 (the extended anti-dumping duty). The Commission has published in the Official Journal of the European Communities successive lists of applicants(5) for which payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5(1) of Regulation (EC) No 88/97.(2) The Commission requested and received the necessary information from the parties listed in Article 1 of the present Decision and found each of their requests to be admissible pursuant to Article 4(1) of Regulation (EC) No 88/97. The information provided was examined and verified where necessary at the premises of the parties concerned.(3) The facts as finally ascertained by the Commission show that the assembly operations of the applicants concerned do not fall within the scope of Article 13(2) of Regulation (EC) No 384/96. In particular, it was found that for all the applicants listed in Article 1 of the present Decision, the value of the parts originating in the People's Republic of China which were used in their assembly operations was lower than 60 % of the total value of the parts used in these assembly operations.(4) For the above reasons, and in accordance with Article 7(1) of Regulation (EC) No 88/97, the parties listed in Article 1 of the present Decision should be exempted from the extended anti-dumping duty. The parties concerned were informed accordingly and given an opportunity to comment.(5) In accordance with Article 7(2) of Regulation (EC) No 88/97, the exemption of the parties listed in Article 1 of the present Decision from the extended anti-dumping duty should take effect from the date of receipt of their request, and their customs debt in respect of the extended anti-dumping duty is to be considered void as from that date.(6) Some parties, listed in Article 2 of the present Decision, have ceased to exist or have stopped assembling bicycles. Consequently, the exemption for these parties should be revoked. The Commission informed the parties concerned, wherever possible, that it intended to revoke their exemption and gave them the opportunity to comment.(7) Since the Commission did not receive any comments within the given deadline, the exemption for the parties concerned should be revoked.(8) Following the adoption of the present Decision, an updated list of parties exempted pursuant to Article 7 of Regulation (EC) No 88/97 and of parties whose requests pursuant to Article 3 of that Regulation are under examination should be published in the "C" series of the Official Journal of the European Communities in accordance with Article 16(2) of that Regulation,HAS ADOPTED THIS DECISION:Article 1The parties listed below are hereby exempted from the extension by Regulation (EC) No 71/97 of the definitive anti-dumping duty imposed by Council Regulation (EEC) No 2474/93, and maintained by Council Regulation (EC) No 1524/2000, on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China.The exemption shall take effect for each party from the respective date shown in the column headed "Date of effect" for that party.Exempted Parties>TABLE>Article 2The exemptions from the extension by Regulation (EC) No 71/97 of the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93, and maintained by Regulation (EC) No 1524/2000, on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China are hereby revoked for the parties listed below from the date following that of the publication of the present Decision in the Official Journal of the European Communities.Parties for which the exemption is revoked>TABLE>Article 3This Decision is addressed to the Member States and to the parties listed hereunder:AT Zweirad GmbH, Boschstrasse 18, D-48341 Altenberge, Germany;Bicicletas Monty SA, C/ El Pla 106, E-08980 Sant Feliu de Llobregat, Spain;Checker Pig GmbH, Venusberger StraÃ e 42, D-09430 Drebach, Germany;Cicli Adriatica srl Uninominale, Via Toscana 13, I-61100 Pesaro, Italy;Cicli Casadei srl, Via dei Mestieri 23, I-44020 S. Guiseppe di Commacchio, Italy;Cicli Douglas di Battistello Albano & C. snc, Via Copernico 3-Z.I., I-35028 Piove di Sacco (PD), Italy;Cicli Lombardo di Gaspare Lombardo & C snc, Via Roma 233, I-91012 Buseto Palizollo, Italy;Cobran snc di Perrino Agostino & C., Via Zingarina 6, I-47900 Rimini, Italy;Cycles Eddie Koepler/Eddie Koepler International SARL, - Rue Louis Dacquin - Batterie 900, 59309 Valenciennes Cedex, France;Diamant Fahrradwerke GmbH, SchÃ ¶naicher StraÃ e 1, D-09232 Hartmannsdorf, Germany;Dino Bikes SpA, Via Cuneo 11, I-12011 Borgo San Dalmazzo, Italy;Dutch Bicycle Group BV, Adriean Banckertstraat 7, NL-3115 JE Schiedam, The Netherlands;F.lli Zanoni srl, Via C. Castiglioni 27, I-20010 Arluno, Italy;Fabrica Biciclette Trubbiani e C. snc, Santa Maria in Selva Via Arno, 1, I-62010 Treia, Italy;Family Bike srl, Via Serenissima 6, I-36041 Montecchio Maggiore, Italy;FARAM srl, Zona Industriale-Traversa della Meccanica, I-02010 Santa Rufina di Cittaducale, Italy;Forza A/S, Industrivej 20, DK-5750 Ringe, Denmark;Gatsoulis, Vitinis 26, GR-14342 New Philadelphia, Athens, Greece;GTA My Bicycle S.A.S., Viale Stazione 55, I-35029 Pontelongo, Italy;Kynast GmbH, Artlandstr. 55, D-49610 QuakenbrÃ ¼ck, Germany;Love Bike Srl, Strada Valle Maira 135/3, I-12020 Roccabruna, Italy;Paul Lange & Co., Hofener StraÃ e 114, D-70372 Stuttgart, Germany;PRO-FIT Sportprodukte GmbH, Biaser Str. 29, D-39261 Zerbst, Germany;Rex Industri AB, Box 303, S-301 08 Halmstad, Sweden;SBB srl, Via Cuneo 121A, I-12020 Cervasca, Italy;SPDAD Lda, Rua do Pinhal - lote 9-12, P-4470 Maia, Portugal;Shivati Bicycles BV, Straelseweg 27a, NL-5911 CL Venlo, The Netherlands;Shock Blaze Srl, Via Vittorio Veneto 29/31, I-31020 S. Martino di Colle Umberto, Italy;Starway, c/o Madame Nadine Breion, Mandataire Judiciaire auprÃ ¨s des Tribunaux de la Cour d'Appel d'OrlÃ ©ans, 25, rue Nationale, 37000 Tours, France;Teikotec Bike-Trading GmbH, Robert-Bosch-Str. 6, D-56727 Mayen, Germany;TRIX SAS, Via Montesuello, 45, I-25015 Desenzano del Garda, ItalyUnited Bicycles Assembly NV, Oude Bunders 2030, B-3630 Maasmechelen, Belgium;VILAR IndÃ ºstrias MetalÃ ºrgicas SA, Rua Central do Ribeiro 512, P-4745 Alvarelhos, Portugal.Done at Brussels, 16 July 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 16, 18.1.1997, p. 55.(4) OJ L 17, 21.1.1997, p. 17.(5) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5 and OJ C 103, 30.4.2002, p. 2.